              Case 2:18-cv-00932-BSJ Document 14 Filed 02/21/19 Page 1 of 2



Monica S. Call (#11361)
monica.call@stoel.com
STOEL RIVES LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Daren S. Garcia (pro hac vice application forthcoming)
dsgarcia@vorys.com
Rodney A. Holaday (pro hac vice application forthcoming)
raholaday@vorys.com
VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street
Columbus, OH 43215
Telephone: (614) 464-8356
Facsimile: (614) 719-5112

Attorneys for Skullcandy, Inc.

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
SKULLCANDY, INC., a Delaware
corporation,
                                           NOTICE OF VOLUNTARY
                   Plaintiff,
                                           DISMISSAL WITHOUT
                                           PREJUDICE
         v.
                                  Case No: 2:18-cv-00932-BSJ
APPROVED SALES NY INC, a New
York corporation, DEAL BUSTER
                                  The Honorable Bruce S. Jenkins
INC., a New York corporation,
SARA HANDLER, an individual,
and ARNOLD HANDLER, an
individual, all doing business as
“Approved      Sales    NY”    on
www.amazon.com, and JOHN DOES
1-100,
            Defendants.




100396846.1 0043664-00010
            Case 2:18-cv-00932-BSJ Document 14 Filed 02/21/19 Page 2 of 2



         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

plaintiff Skullcandy, Inc. (“Skullcandy”), hereby submits this notice of voluntary

dismissal without prejudice, dismissing Approved Sales NY Inc., Deal Buster Inc.,

Sara Handler, and Arnold Handler (the “Defendants”) in the above captioned

action. The Defendants have not filed an answer or a motion for summary

judgment. Therefore, Skullcandy may dismiss its claims against the Defendants in

this action without stipulation or order of the Court. See Fed. R.Civ. P.

41(a)(1)(A)(i).



Dated: February 21, 2019
                                               STOEL RIVES, LLP


                                               By: /s/ Monica S. Call
                                                    Monica S. Call
                                                     Attorneys for Skullcandy, Inc.




100396846.1 0043664-00010                  2
